DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant remarks with no amendments, filed April 18, 2022, have been fully considered.
The Examiner maintains the rejection(s) and rationale(s) in the Office action, mailed February 16, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (WO 2016/115386 A1) in view of Jamison et al. (US 2014/0209307).

Claims 2, 11, 13, 15-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (WO 2016/115386 A1) in view of in view of Jamison et al. (US 2014/0209307), as applied to Claim 1, further in view of Husein et al. (US 2017/0283681).


Response to Arguments
Applicant’s arguments, filed April 18, 2022, have been fully considered.  The arguments are not persuasive for the reasons explained, below.
Applicant’s arguments are directed toward the claim limitation: wherein the calcium species and the carbonate species are mixed in a mixing tank fluidically connected to a subterranean formation.
First, the Examiner notes the breadth of the limitation “a mixing tank” which can encompass any chamber / container / receptacle where mixing occurs.
Paynter discloses that the reaction to form precipitated calcium carbonate may be employed in a batch process or a continuous process, such as in a tubular reactor with inline static mixers or cascade mixers ([0133]), which the Examiner interprets to render obvious the claim limitation “a mixing tank” as instantly claimed.
The Examiner acknowledges Applicant’s arguments that Paynter does not expressly disclose “fluidically connected to a subterranean formation” as instantly claimed.  However, the Examiner maintains that it is well known to one of ordinary skill in the art to utilize reactor(s) and/or mixer(s) in combination with a wellbore and subterranean formations.  The disclosed system components (i.e. reactors, static mixers, cascade mixers) are well known in the art to blend fluids within a pipeline.  Moreover, Paynter discloses wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or aragonite ([011]; [092]) suitable for use in wellbore operations ([0259]).  Jamison ‘307 teaches wellbore fluids comprising mineral particles (Abstract) wherein the mineral particles, including calcium carbonate, can be produced with precipitation methods ([0029] “CaCO3”).  Jamison ‘307 expressly teaches fluid flow control utilizing a wellbore penetrating a subterranean formation, the wellbore comprising the wellbore fluid ([0016]; [0139]; [0143]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674